NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 04 2010

                                                                          MOLLY C. DWYER, CLERK
THOMA PULO,                                      No. 06-72368               U.S. COURT OF APPEALS



              Petitioner,                        Agency No. A079-391-718

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 2, 2010**
                                Pasadena, California

Before: WALLACE and GRABER, Circuit Judges, and MILLS,*** Senior District
        Judge.

       Thoma Pulo, a native and citizen of Albania, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.
judge’s ("IJ") decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture ("CAT"). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Ornelas-

Chavez v. Gonzales, 458 F.3d 1052, 1055–56 (9th Cir. 2006), and we deny the

petition for review.

      Substantial evidence supports the IJ’s finding that, even if credible, Pulo

failed to demonstrate that the government was unable or unwilling to protect him

from the anonymous assailants who harmed him and his family members. See

Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005) (stating that the

burden is on the applicant to show that the government is unable or unwilling to

control a non-governmental persecutor). Pulo’s claim for humanitarian asylum

fails because he did not establish past persecution. See 8 C.F.R.

§ 1208.13(b)(1)(iii). Accordingly, Pulo’s asylum claim was properly rejected.

      Because Pulo did not establish eligibility for asylum, it necessarily follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the IJ’s denial of Pulo’s CAT claim because

he failed to demonstrate that it is more likely than not he will be tortured if




                                           2
returned to Albania. See Arteaga v. Mukasey, 511 F.3d 940, 948–49 (9th Cir.

2007).

      PETITION FOR REVIEW DENIED.




                                       3